Citation Nr: 1444960	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-08 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for lumbosacral strain.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for hiatal hernia.

3.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from July 1958 to January 1959 and from November 1959 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has requested an in-person hearing before a Veterans Law Judge (VLJ) at the local RO.  See Correspondence from the Veteran, received in August 2014. 

Therefore, the appeal must be remanded so that the Veteran can be scheduled for a Board hearing as requested.  38 C.F.R. § 20.704 (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing before a VLJ at the local RO.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

